
	
		III
		110th CONGRESS
		1st Session
		S. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 14, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating Illinois State University as
		  it marks its sesquicentennial.
	
	
		Whereas Illinois State University marks its
			 sesquicentennial with a year-long celebration, beginning with Founders Day on
			 February 15, 2007;
		Whereas Illinois State University is the oldest public
			 university in the State of Illinois;
		Whereas Illinois State University has 34 academic
			 departments and offers more than 160 programs of study in the College of
			 Applied Science and Technology, the College of Arts and Sciences, the College
			 of Business, the College of Education, the College of Fine Arts, and the
			 Mennonite College of Nursing;
		Whereas Illinois State University is 1 of the 10 largest
			 producers of teachers in the Nation, and nearly 1 in 7 Illinois teachers holds
			 a degree from Illinois State University;
		Whereas Milner Library at Illinois State University
			 contains more than 3 million holdings and special collections;
		Whereas Illinois State University is ranked nationally as
			 one of the 100 best values in public higher education;
			 and
		Whereas Illinois State University participates in the
			 American Democracy Project, an initiative that prepares students to engage in a
			 competitive global society: Now, therefore, be it
		
	
		That the Senate congratulates
			 Illinois State University as it marks its sesquicentennial.
		
